Exhibit 10.32
***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
First Amendment to Lease
     This First Amendment to Lease (this “Amendment”) is entered into as of
December 10, 2008, between DMH Campus Investors, LLC, a Delaware limited
liability company (“Landlord”), and Neurocrine Biosciences, Inc., a Delaware
corporation (“Tenant”), who agree that the Lease entered into between Landlord
and Tenant as of December 4, 2007 (the “Lease”), is amended as follows. All
initially capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to them in the Lease.
     1. Recitals. Tenant no longer requires for its business purposes the
portion of the Premises commonly known as the building at 12790 El Camino Real
(the “Front Building”). (The building at 12780 El Camino Real (the “Rear
Building”) and the Front Building are referred to as the “Buildings.”) Tenant
has requested that Landlord cooperate with and assist Tenant in reducing its
long-term costs and obligations under the Lease in the manner contemplated by
this Amendment, which includes Landlord’s renovation of the Property in a manner
that facilitates multiple tenants at the Property and the establishment of a
mechanism for releasing some of the space from the Premises.
     2. Landlord’s Marketing Assistance. At Tenant’s sole cost, Landlord shall
reasonably cooperate with and assist Tenant in connection with Tenant’s attempts
to obtain appropriate subtenants or replacement tenants for premises in the
Front Building. Such cooperation and assistance does not, however, in any way
modify or otherwise affect Landlord’s rights and Tenant’s responsibilities with
respect to the Lease, including any of the provisions under Article 10 of the
Lease relating to assignment or subletting. Tenant authorizes Landlord to market
space within the Front Building for lease, conditioned on Tenant’s consent to
the lease in accordance with this Amendment and Tenant is solely responsible for
all leasing commissions incurred in connection with any resulting leases,
including any Approved Leases, as defined in Section 3 below. Landlord is and
shall be a third-party beneficiary of all listing, marketing, and other
contracts with Tenant relating to the Front Building. Promptly after receipt or
development, Tenant shall provide Landlord with all information and
correspondence that Tenant or its agent develops or receives relating to the
marketing or potential subleasing or leasing of any part of the Front Building
(e.g., copies of all letters of intent or sublease proposals). Tenant
acknowledges and agrees that Landlord shall not have any liability by reason of
any assistance provided by Landlord, and all of Landlord’s acts and omissions,
in connection with the potential re-leasing or subleasing of the Front Building
shall not impose any liability on Landlord.
          Tenant shall defend, indemnify, and hold harmless Landlord and the
Indemnitees from all claims, losses, damages, costs and expenses (including
attorneys’ fees and costs), and leasing commissions in any way arising out of
the acts or omissions of Landlord or its Indemnitees in connection with the
marketing, listing, negotiation, or ultimate leasing or subleasing of any
portion of the Front Building (but excluding any breaches by Landlord under any
direct leases between Landlord and a tenant under an Approved Lease in the Front
Building arising after the Approved Lease is executed or any grossly negligent
acts or grossly negligent omissions of Landlord). Tenant additionally

1



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
releases Landlord from any claims on account of the foregoing. Tenant
additionally acknowledges that Landlord and its owners and affiliates own other
real estate projects (including the Adjacent Parcel) that are competitive with
the Front Building and Tenant agrees that Landlord is under no obligation to
give preference or advantage to the Front Building over any competing project
owned or controlled by Landlord or any of its affiliates.
     3. Approved Replacement Leases. If Landlord and Tenant agree (as determined
in their sole and absolute discretion) to the material terms of a lease between
Landlord and a specific tenant (a “New Tenant”) for rentable space within the
Front Building (or the expansion of the premises leased by a tenant of the Front
Building), Landlord and Tenant shall acknowledge in writing (by email or
otherwise) the material terms of the proposed lease (as it may be amended by
Landlord and Tenant, an “Approved Term Sheet”). Landlord may, but is not
obligated to, enter into a direct lease with the New Tenant (or its affiliate)
substantially in accordance with the Approved Term Sheet (an “Approved Lease”).
Landlord may make any changes to the Approved Term Sheet or Approved Lease
without Tenant’s consent, so long as the changes do not materially affect
Tenant’s rights or obligations with respect to the Release Fee, TI Costs, or
rent reduction resulting from the Approved Lease, as calculated in accordance
with this Article 3. Concurrent with the full execution of each Approved Lease,
the Premises will no longer include the premises leased to the New Tenant under
the Approved Lease (the applicable “Released Space”).
     In connection with each Approved Lease, the Monthly Rental and Tenant’s Pro
Rata Share will be reduced and Tenant shall pay the Release Fee and TI Costs, as
more fully described below:
     a. Release Fee. Within ten days after the full execution of an Approved
Lease, Tenant shall pay Landlord a fee as additional rent (the “Release Fee”) in
an amount equal to the sum of (x) all legal and consulting fees and costs
incurred by Landlord in connection with the Approved Lease, plus (y) the present
value (applying a [...***...] annual discount rate) of (i) the difference
between [...***...] and [...***...] for the remainder of the Term on account of
[...***...] minus [...***...] for the same period (taking into account any
[...***...] under the Approved Lease), plus (ii) the estimated [...***...] that
would have been paid or payable by Tenant under the Lease if [...***...] minus
[...***...], as reasonably determined by Landlord. If the Release Fee determined
under this paragraph for any Approved Lease is a negative number, then such
amount will be credited to the Project Renovation Costs and the parties will
re-amortize such credit into the remaining period of the Clause (b) Rent; but,
if the Clause (b) Rent is exhausted, the excess credit will be divided by the
number of full months remaining in the Term and Basic Monthly Rent will be
reduced by such monthly amount.
     b. TI Costs. Tenant shall pay for all costs (the “TI Costs”) associated
with improving the Released Space as contemplated by the Approved Lease,
including all costs and fees of contractors and their costs of work, overhead
and profit, all planning, design, architectural, engineering, consulting,
construction, permitting, segregation, utility segregation, connection and
“tap-in” fees and costs, signage
*** Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
(including removal and installation of building signage and monument signage),
as well as all other fees and costs incurred by Landlord in having plans
reviewed and having the improvements inspected, tested and operational (whether
incurred before or after substantial completion of the improvements), tenant
improvement allowances, moving allowances, plus construction management and
coordination fees to Landlord or its affiliated agent equal to the sum of
(i) the product of [...***...] multiplied by the number of rentable square feet
of the Released Space, plus (ii) [...***...] of all the foregoing costs related
to the TI Work (and TI Costs will include no other fees to Landlord). If an
Approved Lease provides for a specific tenant improvement allowance above which
all TI Costs are the obligation of the New Tenant and the amount of the specific
tenant improvement allowance was agreed to by Tenant (a “TIA Lease”), then
Tenant will have no approval rights in connection with the TI Costs incurred in
connection with the TIA Lease. Other than for TIA Leases, except for those
changes that Landlord must accept under the Approved Lease and for changes
necessary or appropriate to make the build-out of the Released Space feasible
(including those arising out of field conditions or permitting requirements), no
change may be made to any space plans that are part of the Approved Term Sheet
or Approved Lease or to a construction contract that increases the TI Costs
without Tenant’s approval (which approval may not unreasonably be withheld,
conditioned or delayed), but Tenant may not disapprove of any changes to a space
plan to the extent such disapproval is inconsistent with the provisions of an
Approved Term Sheet. Tenant’s failure, within five business days after its
receipt of a space plan change, bid or change order, to disapprove of the plan
change, bid, or change order (which disapproval must be in writing, including an
explanation of the basis of such disapproval and a proposal for an alternative
solution), is deemed Tenant’s approval. After the full execution of an Approved
Lease and within ten business days after Landlord’s request, Tenant shall
deposit with Landlord an amount equal to Landlord’s reasonable estimate of the
TI Costs for such Approved Lease (or, with respect to a TIA Lease, the amount
equal to the specific tenant allowance) (each individually and collectively, the
“TI Deposit”). The TI Deposit will be held by Landlord in a separate account
earmarked for construction of improvements for Approved Leases only, and Tenant
will receive monthly statements identifying all disbursements from such account.
If, at any time, Landlord reasonably determines that the actual TI Costs exceed
or will exceed the amount previously anticipated (except with respect to a TIA
Lease), Tenant shall add such difference to the TI Deposit within 10 days after
Landlord’s notice of such determination. As soon as reasonably possible after
the work is completed, Landlord shall provide Tenant with a reasonably detailed
written statement of the actual TI Costs (“Actual TI Cost Statement”) and
Landlord shall provide Tenant with any supporting documentation reasonably
requested by Tenant. To the extent the actual TI Costs exceed the sum of the TI
Deposit (except with respect to a TIA Lease), Tenant shall pay such amount to
Landlord within ten days after receipt of the Actual TI Cost Statement. To the
extent the TI Deposit exceeds the actual TI Costs (or, with respect to a TIA
Lease, the specific tenant allowance), Landlord shall reimburse Tenant such
amount within 10 days after issuance of the Actual TI Cost Statement. Except for
TIA Leases, Tenant will be permitted to (a) attend all construction
*** Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
meetings for the tenant improvements for Approved Leases; and (b) conduct an
audit of the construction records relating to the TI Costs for an Approved Lease
within 30 days after the Actual TI Cost Statement is delivered to Tenant, which
audit will be at Tenant’s sole cost and expense unless the audit reveals and
overcharge to Tenant of more than 5.0% of the Actual TI Cost Statement amount
(in which event such audit shall be at Landlord’s sole cost and expense).
     c. Rent Reduction. Despite the fact that the Released Space is
automatically removed from the Premises on execution of the Approved Lease, the
adjustment to rentable square feet of the Premises on account of the Released
Space for purposes of Monthly Rental and Tenant’s Pro Rata Share will not be
effective until the “Commencement Date” under the Approved Lease (the “Rent
Reduction Date”). Effective as of the Rent Reduction Date, the Premises square
footage will be reduced for purposes of Monthly Rental and Tenant’s Pro Rata
Share to exclude the Released Space and Monthly Rent and Tenant’s Pro Rata Share
will be automatically recalculated to reflect the reduced square footage of the
Premises. Nevertheless, if and when any rent is received by Landlord under the
Approved Lease on account of the period preceding the applicable Rent Reduction
Date, it will be credited towards Tenant’s Monthly Rental.
     4. [Intentionally Omitted].
     5. Project Renovation Work.
     a. The Multi-Tenancy and Rotunda Work. Landlord shall construct a new lobby
entryway, new pass-through lobby, new finishes, new lobby stairway, fill in
penetrations at second and third floors, demolish first floor improvements,
install glass at first floor seminar room and other exterior locations, and
perform other work related to the conversion of the Front Building to
multi-tenancy as shown on the plans and specifications listed on the attached
Exhibits 1 and 1A (collectively, the “Multi-Tenancy Work”). Landlord also shall
install common amenities, including new locker rooms, fitness area, deli/server,
dining area and associated improvements generally as depicted on the plans
attached as Exhibit 2 (collectively, the “Rotunda Work”) and perform site work
to remove loading area and install a sport court and landscaping as generally
depicted on the attached Exhibit 3 (the “Sport Court Work”). The Rotunda Work
will likely be completed in two phases.
     b. Project Renovation Costs. Landlord shall use good faith efforts to
minimize the cost of the Multi-Tenancy Work, Rotunda Work, and Sport Court Work
(collectively, the “Project Renovation Work”), and in connection therewith, the
work will be bid to at least three general contractors (including all of the
following: DPR, Burger Construction, and Johnson & Jennings). Within five days
after receiving the bids and Landlord’s recommendation of which general
contractor to retain, Tenant may select which of the general contractors with
qualified bids (as determined by Landlord) that Landlord will retain for the
Project Renovation Work. Tenant’s failure to give written notice of its
selection to Landlord will be deemed

4



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
selection of the general contractor recommended by Landlord. The current
estimate for the cost of the Project Renovation Work is attached as Exhibit 4.
Landlord and Tenant shall work together in good faith and use commercially
reasonable efforts to keep the costs of the Project Renovation Work from
exceeding $5.5 million (but in no event is either this sentence or the estimate
of Exhibit 4 to be construed as capping the Project Renovation Work at any
particular amount). For purposes of this Amendment, “Project Renovation Costs”
mean all costs of the Project Renovation Work, including all costs and fees of
contractors and their costs of work, overhead and profit, all planning, design,
architectural, engineering, consulting, construction, permitting, segregation,
utility segregation, connection and “tap-in” fees and costs, as well as all
other fees and costs incurred by Landlord in having plans reviewed and having
the Project Renovation Work inspected, tested and operational (whether incurred
before or after the date of this Amendment or substantial completion of the
Project Renovation Work) and an overhead fee to Landlord or its affiliated agent
of 3.0% of all costs related to the Project Renovation Work (and Project
Renovation Costs will include no other fees to Landlord); provided, however,
without Tenant’s consent, the Project Renovation Costs may not include costs to
perform work unrelated to the Project Renovation Work that is not contemplated
by the attached Exhibits 1, 1A, 2, and 3; and provided further that only
one-half of the costs of the Sport Court Work will be included in Project
Renovation Costs. Tenant will be permitted to attend all construction meetings
relative to the Project Renovation Work.
     c. No Liability of Tenant. If any Project Renovation Work or tenant
improvement work in the Front Building is conducted in Tenant’s Premises, Tenant
will have no responsibility or liability for such work, including as to its
quality or any damages resulting from the work. Landlord shall indemnify, hold
harmless and defend Tenant against all claims arising out of such work, except
for those arising out of the actions of Tenant or a Tenant Invitee.
     d. Project Renovation Contribution. On January 31, 2009, Tenant shall pay
Landlord immediately available funds in the amount of $1 million (the “Project
Renovation Contribution”). Landlord shall use the Project Renovation
Contribution to pay the first $1 million of Project Renovation Costs.
     6. Monthly Rental. Effective as of October 1, 2008, the first sentence of
Section 4.1 of the Lease is replaced in its entirety with the following:
“Tenant shall pay to Landlord the initial monthly amount of the following sum,
subject to adjustment pursuant to any other express provisions of this Lease (as
amended): (a) the product of $2.928 multiplied by the number of rentable square
feet of the Premises (currently 216,057 rentable square feet, but subject to
reduction pursuant to Section 3.c. of the First Amendment to this Lease); plus
(b) the monthly payment that would be necessary to amortize the Project
Renovation Costs (minus the Project Renovation Contribution) over 48 months at
8.25% annual interest (“Clause (b) Rent”). Project Renovation Costs initially
will be calculated based on

5



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Landlord’s best estimate and then reconciled within 30 days after completion of
the Project Renovation Work by a credit for any over payments made or by
amortization of any underpayment over the remaining period of Clause (b) Rent.
The current estimate of monthly payments under Clause (b) Rent is $108,000 per
month. Clause (b) Rent automatically terminates after 48 full payments of
Monthly Rental that include Clause (b) Rent are paid under this Lease (subject
to the adjustments provided elsewhere in this Lease, as amended). The annual
adjustment to Monthly Rental under Section 4.2 of this Lease applies only to the
rent described in clause (a) above.”
Solely for purposes of the foregoing calculation of Monthly Rental, the rentable
square feet of the Premises will be deemed to include all Released Space until
the Rent Reduction Date.
     7. Security Deposit Reduction. So long as Tenant is not then in default
under the Lease, after all Clause (b) Rent has been paid in full for the entire
48-month period contemplated under Section 6 above, Tenant may reduce the amount
of the Security Deposit required under the first sentence of Section 4.7 of the
Lease to an amount equal to nine times the then applicable Monthly Rental under
the Lease. This paragraph is not intended to have any effect on Tenant’s
obligations under Section 4.7(b) of the Lease, including Tenant’s obligation to
provide the Additional Security or the amount of the Additional Security.
     8. Food Service Outlet and Amphitheater. Landlord is contemplating
construction of a food service outlet and fitness center as part of the Rotunda
Work, subject to, among other things, governmental and other use restrictions
and Landlord’s investor and lender approvals. Landlord has no obligation to
construct a cafeteria or fitness center and may construct other common
facilities or rentable facilities in the rotunda. If Landlord constructs a
cafeteria, Landlord shall use commercially reasonable efforts to retain
food-service operators at the cafeteria reasonably acceptable to tenants of the
Project for breakfast and lunch service, but Landlord (or its affiliate
providing such services) may discontinue food service, if such food service
operations fail to be economically self-sufficient. Neither Landlord nor its
affiliate is obligated to subsidize such service; provided, however, if a
subsidy is necessary for food service operations to continue to be made
available to occupants of the Project and Landlord voluntarily elects to pay
such subsidy, the first 36 months of the subsidy will be included in Project
Expenses under the Lease (provided that the subsidy included in Project Expenses
shall in no event exceed $4,000 per month (as increased by inflation based on
the Consumer Price Index — All Urban Consumers [Los Angeles — All Items]
published by the U.S. Department of Labor’s Bureau of Labor Statistics), of
which Tenant will be responsible only for its Pro Rata Share). Scheduling of use
of the cafeteria when no food service is operating will be managed by Landlord’s
property manager in accordance with reasonable rules and regulations, on a
first-come, first-served reservation basis, with time and availability of use
equitably allocated among the tenants of the Project in proportion with their
respective Pro Rata Shares. Section 7.5 of the Lease is deleted. Scheduling of
use of the outdoor Amphitheatre will be managed by Landlord’s property manager
in accordance with reasonable rules and regulations, on a first-come,
first-served reservation basis, with time and availability of use equitably
allocated among the tenants of the Project in proportion with their respective
Pro Rata Shares.

6



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Landlord and Tenant acknowledge that the location of the Amphitheatre is such
that noise originating from the Amphitheatre is easily heard inside the
Premises. Consequently, before scheduling use of the Amphitheatre for a period
during normal business hours for use by a tenant other than Tenant, which use is
expected to generate excessive noise, Landlord shall first obtain Tenant’s
consent to such use and scheduling (which consent may not be unreasonably
withheld, conditioned or delayed); provided, however, use of the Amphitheatre by
patrons of the food service outlet during normal operating hours of the food
service outlet does not require Tenant’s consent.
     9. Multi-Tenant Changes.
     a. Definitional Changes. Each of the terms “Property” and “Project” now
means the Land, the Buildings and the Appurtenant Rights. The definition of
“Premises” is changed to mean the inside of the Rear Building and the portions
within the Front Building that, after completion of the Project Renovation Work,
are intended for lease and occupancy as tenant space. As a result of the Project
Renovation Work and conversion of the Property as a multi-tenant project, the
rentable square feet of the Project will be about 216,057. Landlord shall cause
the Project and Premises to be re-measured within 90 days after completion of
the Project Renovation Work and cause the Premises (or the applicable Released
Space) to be re-measured within 90 days after the Rent Reduction Date (and
paragraph C.4 of Exhibit C to the Lease (as repeated on the attached Exhibit 5)
governs any dispute between Tenant and Landlord regarding any such
re-measurement). Tenant acknowledges that the Common Area, for purposes of BOMA
Standard calculations, includes, but is not limited to, the common conferencing
facilities/seminar rooms, locker rooms, restrooms, fitness area, deli/server
area, dining area and associated improvements, central plant, common lobbies,
corridors, building offices, common passageways, common electrical and
mechanical rooms or areas, electrical and mechanical rooms and areas serving
common area or more than one premises, common vestibules, common receiving or
receiving servicing common areas, building or project storage, and other areas
or features serving common purposes within the Property.
     b. Incorporation of Multi-Tenant Provisions. The following paragraphs of
Exhibit C to the Lease are incorporated into the Lease and supersede the
conflicting provisions of the Lease: C.1 (except for the definitions of
“Premises” and “Project”), C.4 (excluding the third sentence, which begins “The
load factor for . . .”), C.7 (but with the phrase “Project Cost under
Article 21” replaced with “Project Renovation Cost”), and C.8. For convenience,
these incorporated provisions, as revised in accordance with the preceding
sentence, are included on the attached Exhibit 5.
     c. Maintenance. The references in Section 8.1 of the Lease to Tenant
maintaining and repairing (and maintaining service agreements relative to) the
elevators, central plant, exterior air handlers and other HVAC elements, life
safety systems and other Building Systems “serving the Premises” is modified to
mean only those serving the Premises in the Rear Building.

7



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
     d. Parking. The first sentence of Section 7.3 of the Lease is replaced with
the following: “Tenant is entitled to 2.5 parking spaces per 1,000 useable
square feet of the Premises, as the Premises are modified from time to time,
including Tenant’s Pro Rata Share of visitors and handicap spaces (“Tenant’s
Parking Spaces”). Included in Tenant’s Parking Spaces are all of the
subterranean parking spaces in the garage under the Rear Building, with the
balance of such spaces being outdoor surface parking. Until the Expiration Date
or earlier termination of this Lease, including any Renewal Terms, at no
additional fee or rent, Tenant is entitled to use Tenant’s Parking Spaces within
the common parking area at the Project, some or all of which may be assigned by
Landlord to Tenant. Neither Tenant nor Tenant’s Invitees may use: (a) the
subterranean parking spaces in the garage under the Front Building; or (b) any
other parking area within the Project, except for Tenant’s Parking Spaces and
the driveways leading to them. Landlord may charge tenants of the Project for
parking on the Project and may otherwise regulate parking in common parking
facilities (but Tenant and Tenant’s Invitees will be entitled to free parking as
to Tenant’s Parking Spaces).” The final sentence of Section 9.5 is replaced with
the following: “In the event of a Taking of all or a portion of the parking area
and Landlord is unable to promptly provide Tenant with suitable replacement of
Tenant’s Parking Spaces, Monthly Rental shall be reduced on an equitable basis,
taking into account the relative value of the parking spaces taken unless
Landlord provides reasonable on-site alternative, or reasonable proximate (with
shuttle service) parking arrangements.”
     e. Signage. Tenant is not entitled to any signage on or in the Front
Building or anywhere in the Common Area, except that Tenant will be entitled to
retain its current signage on the existing monument sign on the Property. The
second sentence of Section 7.2 of the Lease is replaced with the following:
“Tenant shall have the exclusive right to maintain all existing signage located
on the monument sign and the Rear Building, and, subject to the previous
sentence, to affix any additional items reasonably approved by Landlord on the
Rear Building, at its sole cost and expense in accordance with all Applicable
Laws (as defined in Section 7.4 of this Lease), and shall maintain such items in
good condition and repair during the Term; but, in no event shall Tenant be
permitted to affix upon the Rear Building any third party Signage, other than
business identification Signage of subtenants (provided such Signage rights are
reasonably approved by Landlord in accordance with Article 10) and Permitted
Assignees who occupy material portions of the Premises.”
     f. Land Use Approval Costs. Landlord (and its affiliate that owns the
Adjacent Parcel) shall use commercially reasonable good faith efforts (and
Tenant shall cooperate in good faith with such efforts) to obtain authorization
from the City of San Diego allowing for the Rear Building and the proposed
Building 3 to be used (and, in the case of Building 3, to be constructed) for
multi-tenant office occupancy. (Tenant and Landlord acknowledge that the City of
San Diego issued a letter indicating that the Front Building is permitted to be
used for multi-tenant purposes

8



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
as the result of the transfer of certain A.D.T.’s from the proposed Building 3
site.) Within ten days after invoice from Landlord, Tenant shall reimburse
Landlord for one-half of all costs incurred by Landlord in performing under the
preceding sentence (“Entitlement Costs”), including those relating to traffic
studies, design studies, architect and engineer charges, consulting and legal
fees, City of San Diego fees and charges and any other governmental charges, any
costs for traffic or other mitigation, any on-site or off-site traffic
circulation work required as a condition to such land use entitlement change,
and any other related costs. The Entitlement Costs to be incurred and shared by
Landlord and Tenant may not exceed $500,000 without the mutual written consent
of Landlord and Tenant. The reference to the proposed Building 3 is for a
building of approximately 92,500 rentable square feet.
     10. Adjacent Parcel. If a building is constructed on the Adjacent Parcel:
(a) the following provisions of Exhibit C to the Lease will not apply: the
definition of “Premises” in Paragraph C.1, Paragraphs C.2 and C.3, the third
sentence of Paragraph C.4 (“The load factor . . . Building 3.”), C.5, C.6, and
C.7; and (b) the following will automatically be added to Section 7.3 of the
Lease: “All subterranean parking constructed under Building 3 will be for the
exclusive use of the tenants of Building 3. Tenant acknowledges that the nature
and configuration of the parking area and driveway circulation will change as
the result of the development of the Project and that tenants of the Adjacent
Parcel may be parking on the Property and Tenant may be parking on the Adjacent
Parcel; provided that nothing herein will reduce the number of Tenant’s Parking
Spaces as defined in Section 9.d. of the First Amendment to this Lease.”
     11. Termination of Purchase Options. Article 21 of the Lease is deleted in
its entirety. Tenant shall immediately execute, in recordable form: (a) a
termination of all option rights under the Lease in form and substance
reasonably prescribed by Landlord, and (b) at Landlord’s request, from time to
time, a quitclaim deed as to all Released Space.
     12. Change of Tenant’s Notice Address. Tenant’s notice address under
Article 18 of the Lease is changed from the address of the Front Building to the
address of the Rear Building.
     13. Miscellaneous. All of Tenant’s payment obligations under this Amendment
constitute Additional Rental under the Lease. Without prior notice or consent
from Tenant or any other restriction, Landlord may enter the Premises in the
Front Building at any time in furtherance of the goals of the parties
contemplated by this Amendment. The following phrase at the end of the first
paragraph of Section 19.2 of the Lease “or (b) Tenant assigns or subleases more
than 50% of the rentable square feet of the Premises other than to a Permitted
Assignee” is replaced with “or (b) Tenant and its Permitted Assignees no longer
occupy all of the rentable square feet of the Rear Building.” The following
phrase in Section 2.2(e) of the Lease “or (c) Tenant assigns or subleases more
than 50% of the rentable square feet of the Premises other than to a Permitted
Assignee” is replaced with “or (c) Tenant and its Permitted Assignees no longer
occupy all of the rentable square feet of the Rear Building.” To the extent of
any conflict between this Amendment and the Lease, the provisions of this
Amendment control. At Landlord’s request, Tenant shall execute an

9



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Amended and Restated Lease incorporating this Amendment (and any subsequent
mutually executed amendment to the Lease) into the Lease within 10 days after
Landlord’s request. The parties agree that, after completion of the Project
Renovation Work and re-measurement of the Project resulting from such
completion, the form of Restated Lease attached to this Amendment as Exhibit 6
is acceptable to Landlord and Tenant, subject to insertion of the accurate
information in the blanks included in the form, and that Landlord and Tenant
shall execute such Restated Lease within 10 days after completion of the Project
Renovation Work and such re-measurement, pending the appropriate completion of
such blanks.

10



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission, Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
     14. Lease in Full Force. The Lease remains in full force and, except as set
forth above, remains unmodified.
“Tenant”

Neurocrine Biosciences, Inc., a Delaware corporation

              By:   /s/ Tim Coughlin     Tim Coughlin, its VP CFO       By:    
                                                          , its
                       

          “Landlord”

DMH CAMPUS INVESTORS, LLC, a Delaware limited liability company
    By:   PRISA III DMH CAMPUS, LLC, a Delaware limited liability company, its
managing member           By:   PRISA III Investments, LLC, a Delaware limited
liability company, its sole member         By:   PRISA III REIT Operating LP, a
Delaware limited partnership, its sole member         By:   PRISA III OP GP,
LLC, a Delaware limited liability company, its general partner         By:  
PRISA III Fund LP, a Delaware limited partnership, its manager         By:  
PRISA III Fund GP, LLC, a Delaware limited liability company, its general
partner         By:   PRISA III Fund PIM, LLC, a Delaware limited liability
company, its sole member         By:   Prudential Investment Management, Inc., a
New Jersey corporation, its sole member         By:   /s/ Daniel J. Ryan    
Name:   Daniel J. Ryan     Title:   Authorized Person    

11